Citation Nr: 1823217	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  11-32 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD) as due to military sexual trauma.

2. Entitlement to service connection for fibromyalgia.

3. Entitlement to service connection for low back disability.

4. Entitlement to service connection for irritable bowel syndrome (IBS).

5. Entitlement to service connection for gastrointestinal conditions, to include hiatal hernia and gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Amy B. Kretkowski, Attorney 


WITNESSES AT HEARING ON APPEAL

Appellant, A.D. and D.B.


ATTORNEY FOR THE BOARD

S. An, Associate Counsel


INTRODUCTION


The Veteran had active duty service from November 1988 to December 1990 and additional periods of reserve service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In January 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge regarding all issues on appeal.  A transcript of the hearing is associated with the record.

In November 2014, these matters were remanded by the Board for further development.  The claim for service connection for PTSD was remanded for the issuance of a Statement of the Case (SOC). Manlincon v. West, 12 Vet. App. 238 (1999).  A SOC was issued in February 2015.

In her April 2015 substantive appeal, the Veteran initially requested a videoconference hearing before the Board but subsequently withdrew his request. See Correspondence dated September 2016.  The hearing request is deemed withdrawn. 38 C.F.R. § 20.704(e).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for fibromyalgia, low back disability, IBS, and gastrointestinal disorders to include hiatal hernia and GERD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

With resolution of doubt in the Veteran's favor, the Veteran's PTSD is due to military sexual trauma experienced during her service.


CONCLUSION OF LAW


The criteria for service connection for PTSD have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

As described more fully below, the Board finds that service connection for PTSD due to military sexual trauma is warranted.  

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally. Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor. 38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  The sufficiency of a stressor is a medical determination and is presumed by a medical diagnosis of PTSD. Cohen, 10 Vet. App. at 140.  If a PTSD claim is based on an in-service personal assault, medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated. Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011).

Section 3.304(f)(5) provides that PTSD based on a personal assault in service permits evidence from sources other than a veteran's service records which may corroborate his or her account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran. 38 U.S.C. § 5107(b).

Here, the Veteran seeks service connection for PTSD due to military sexual trauma that occurred multiple times in the form of sexual assault during her service.  

VA treatment records of September 2011 through March 2015 reflect the Veteran's report that she was sexually assaulted in service.  The VA psychologists and psychiatrists who evaluated the Veteran consistently noted a diagnosis of PTSD/MST for military sexual trauma and major depressive disorder with psychotic features. See Waterloo VAMC records.

Of note, a March 2015 VA psychology consult note reflects a mental status examination where the Veteran was diagnosed with PTSD under the criteria for DSM-V.  The VA psychologist noted that the Veteran has been seen by psychiatry since 2011, but that minimal counseling has been sought to address psychological distress related to her military sexual trauma. See Waterloo VAMC records from February 2015 through September 2017.  

Indeed, the Board acknowledges conflicting medical opinions of record.  A March 2012 VA examination report reflects the finding that the Veteran did not meet a diagnosis of PTSD that conforms with DSM-IV criteria.  Rather, the Veteran was diagnosed with major depressive disorder and psychosis, not otherwise specified, which the examiner found was not related to service.  The examiner acknowledged the Veteran's case as extremely complicated and found that the overall presentation was "highly suggestive of either an underlying personality disorder or childhood trauma related to posttraumatic stress disorder" which could not be eliminated as a diagnosis.  

A similar opinion was provided by a January 2015 VA examiner that found a lack of evidence from service treatment records such as no records of trauma care, a rape kit or other gynecological care that identifies sexual trauma.  Based on such facts, the examiner concurred with the March 2012 evaluation and found that the Veteran had PTSD symptoms but that the record lacked evidence to support a diagnosis of PTSD in the context of the alleged rape.  She diagnosed the Veteran with major depressive disorder.   

Significantly, however, the unfavorable medical opinions of March 2012 and January 2015 do not address the Veteran's previous diagnosis of PTSD which was rendered by VA medical professionals.  Furthermore, the Board observes that the March 2012 opinion attributing PTSD to childhood trauma is based on an inaccurate factual premise as childhood abuse or mistreatment has been specifically denied by the Veteran. See Correspondence of August 2015.  Accordingly, the Board assigns considerably less weight to this opinion. See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

The Board also finds that the January 2015 opinion also carries significantly less probative value as the examiner based her unfavorable opinion on a lack of documentation of the alleged rape.  In this regard, the Board notes that in cases involving an allegation that PTSD is connected to personal assault, the Federal Circuit has held that "the absence of a service record documenting an unreported sexual assault is not pertinent evidence that the sexual assault did not occur." AZ v. Shinseki, 731 F.3d 1303, 1318 (Fed. Cir. 2013) (purpose of Federal Rule of Evidence 803 does not apply because most people do not report personal assaults).  Accordingly, the Board assigns less weight to this opinion.  

Conversely, the Board finds the VA treatment records from September 2011, October 2011, and March 2015 constitute the most probative evidence of record to support the finding that the Veteran's diagnosed PTSD resulted from military sexual trauma and is therefore etiologically related to her service.  

Additionally, although the record does not officially establish that the Veteran experienced military sexual trauma in service, the Board looks to the regulatory provisions governing service connection for PTSD due to military sexual trauma in finding that the described events did occur. 38 C.F.R. § 3.304(f)(5).  

In this regard, the Board finds evidence in the record which credibly establishes that the Veteran was a victim of military sexual trauma and that her PTSD is related to such incidents in service.  During her January 2013 Board hearing, the Veteran testified that her job performance suffered as a result of being sexually assaulted multiple times during service. See Hearing Transcript p. 19.  Two other witnesses presented testimony at the January 2013 hearing, both of whom have stated that the Veteran described her situation of sexual assault during service.  Additionally, the record reflects a January 2012 statement submitted by the Veteran's daughter describing her credible observations of the Veteran's change in behavior.  Here, the Board finds that the Veteran has been largely consistent throughout the appeal regarding the assault and the deterioration in work performance, and her testimony is credible.  Her credible testimony is further corroborated by lay statements of record from two witnesses and her daughter.  The Board finds this to be compelling evidence that the events as the Veteran described them did, in fact, occur.

Taking all reports into account, the Board concludes that the evidence is in relative equipoise, meaning that the evidence for and against the Veteran's claim is essentially equal.  In such circumstances, the regulations dictate that reasonable doubt is to be resolved in the Veteran's favor.  Accordingly, as the benefit-of-the-doubt rule is for application, the Board finds that the grant of service connection for PTSD is warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  

Lastly, the Board recognizes that the Veteran has been diagnosed with major depressive disorder and endorses anxiety, depression, PTSD symptoms as well as possible psychotic symptoms associated with a diagnosis of borderline personality disorder.  However, VA is precluded from differentiating the symptoms of the Veteran's PTSD and those of her other psychiatric symptoms in the absence of clinical evidence that clearly shows such a distinction. See Mittleider v. West, 11 Vet. Ap. 181, 182 (1998).  As in the instant case, it is not possible to distinguish the effects of PTSD, major depressive disorder with psychosis from any other psychiatric disorder, thus the reasonable doubt doctrine dictates that all symptoms be attributed to the diagnosed PTSD. Id.  Furthermore, because all psychiatric disorders, with the exception of eating disorders, are evaluated under the General Rating Formula for Mental Disorders, a single evaluation will be assigned that encompasses all of the Veteran's overlapping psychiatric symptoms, however diagnosed. See Amberman v. Shinseki, 570 F.3d 1377, 1381 (2009).  Therefore, as there are no ratable psychiatric symptoms beyond the scope of the PTSD pathology, now service-connected, there is no remaining nonservice-connected psychiatric disorder for consideration in this appeal.


ORDER

Service connection for PTSD as due to military sexual assault is granted.




REMAND

Unfortunately, the Board finds that further action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on the remaining issues on appeal of entitlement to service connection for fibromyalgia, low back disability, IBS, and gastrointestinal disorders to include hiatal hernia and GERD.  

In April 2017, the Board remanded the claim for gastrointestinal disorders to include hiatal hernia and GERD for a VA examination as the January 2015 examination of record was found inadequate for adjudication purposes.  Thus, in compliance with the Board's remand, the Veteran was afforded a new examination in September 2017.  However, in rendering an opinion for service connection, the Board observes that no opinion was provided in consideration of the secondary theory of entitlement as raised by the Veteran that her gastrointestinal conditions are related to PTSD, which is also now service-connected. See Allen v. Brown, 7 Vet. App. 439, 448 (1995); see also Statement from the Veteran's representative dated August 2015.   

Likewise, with respect to the remaining issues of service-connected for fibromyalgia, chronic low back pain, and IBS, the Board observes that the January 2015 examination reports of record do not address this new theory of entitlement as raised by the Veteran in August 2015. Id.
  
Additionally, the Board observes that in August 2015, in support of her contentions, the Veteran submitted medical articles suggesting a link between fibromyalgia and chronic pain as related to PTSD, and evidence to support a link for IBS and GERD, which have not been specifically noted or considered in any medical opinion of record.

Thus, given the foregoing and the above favorable decision granting service connection for PTSD, the Board finds remand is warranted to sufficiently address the Veteran's secondary theory of entitlement for service connection, lay statements of record, and medical articles submitted in support of the remaining issues on appeal.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA examination with an appropriate medical professional to determine the nature and etiology of her fibromyalgia/diffuse chronic pain syndrome and low back condition.  The Veteran's claims file, to include a copy of the decision, must be made available to the examiner along with any other information the medical professional deems pertinent.  A note that it was reviewed should be included in the opinion.

After reviewing the claims file and conducting appropriate testing, the examiner is to provide an opinion as to the following: 

a) The examiner is to provide an opinion as to whether the Veteran's fibromyalgia/diffuse chronic pain syndrome and low back condition are at least as likely as not (a 50 percent or greater probability) had onset in service or is directly linked to the Veteran's time on active duty.

b) The examiner is also asked to specifically address whether the Veteran's fibromyalgia/diffuse chronic pain syndrome and low back condition are at least as likely as not (a 50 percent or greater probability) proximately due to or the result of the Veteran's service-connected PTSD.

c) The examiner is also asked to specifically address whether the Veteran's fibromyalgia/diffuse chronic pain syndrome and low back condition are at least as likely as not (a 50 percent or greater probability) aggravated, beyond the natural progress of the disease, by the Veteran's service-connected PTSD.

The examination opinion must reflect consideration of the Veteran's January 2013 hearing testimony, lay statements of record, and medical literature submitted by the Veteran in August 2015.

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  The examiner must set forth a complete rationale for all findings and conclusions.  

2. Schedule the Veteran for a VA examination with an appropriate medical professional to determine the nature and etiology of her upper gastrointestinal disorders to include hiatal hernia and GERD, and lower gastrointestinal disorders to include IBS.  The Veteran's claims file, to include a copy of the decision, must be made available to the examiner along with any other information the medical professional deems pertinent.  A note that it was reviewed should be included in the opinion.

After reviewing the claims file and conducting appropriate testing, the examiner is to provide an opinion as to the following: 

a) The examiner is asked to specifically address whether the Veteran's upper gastrointestinal disorders to include hiatal hernia and GERD, and lower gastrointestinal disorders to include IBS, are at least as likely as not (a 50 percent or greater probability) proximately due to or the result of the Veteran's service-connected PTSD.

b) The examiner is also asked to specifically address whether the Veteran's upper gastrointestinal disorders to include hiatal hernia and GERD, and lower gastrointestinal disorders to include IBS, are at least as likely as not (a 50 percent or greater probability) aggravated, beyond the natural progress of the disease, by the Veteran's service-connected PTSD.

The examination opinion must reflect consideration of the Veteran's January 2013 hearing testimony, lay statements of record, and medical literature submitted by the Veteran in August 2015.

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  The examiner must set forth a complete rationale for all findings and conclusions.  

3. After completing the requested actions, and any additional development deemed warranted, readjudicate the claims in light of all pertinent evidence and legal authority.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


